De MUNIZ, J.
Pursuant to ORAP 6.25, defendant moves for reconsideration of our opinion, Wayt v. Buerkel, 128 Or App 222, 875 P2d 499 (1994), in which we held that there is a contract right to receive water that is appurtenant to property owned by plaintiff, but no easement for delivery of the water through defendant’s property to plaintiff’s property. Defendant requests that we delete footnote 6, 128 Or App at 233, from our opinion, because it contains a factual inaccuracy and is not necessary to the resolution of the case. We allow the motion and delete footnote 6.
Reconsideration allowed; opinion modified and adhered to as modified.